Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 20200412566 A1) and in further view of Foster (US 10912136 B2), and Lange (US 20200342018 A1 ).

With respect to claims 1 and 11, Mo teaches An information processing method/apparatus, comprising: 
obtaining verbal information and non-verbal information related to a controlling subject and a controlled object (Mo: [0001] Humans can engage in human-to-computer interactions with interactive software applications referred to herein as “automated assistants”. For example, a human [controlling subject] (which when interacting with an automated assistant may be referred to as a “user”) may provide an input to the automated assistant that can cause the automated assistant to generate and provide responsive output, to control one or more smart devices [controlled object], and/or to perform one or more other functionalities. The input provided by the user can be, for example, a touch input (e.g., via a touchscreen), a gesture [non-verbal input] (e.g., detected via a camera), and/or a spoken natural language input [verbal input] (i.e., utterance detected via microphone(s)), which may in some cases be converted into text (or other semantic representation) and then further processed.); 
generating a first sentence including a coreference and a control command, by converting the verbal information into text ([0136]: In some implementations, the user interface input is a voice input [verbal information] received via at least one microphone of the client device, and locally processing the user interface input includes using a speech-to-text processor to convert the voice input into text [text], and performing natural language understanding on the text to generate the generic smart device control command [control command],  and  [0071] In some implementations, the NLU module 122 may additionally and/or alternatively include a coreference resolver (not depicted) configured to group, or “cluster,” references to the same entity based on one or more contextual cues), 
[[assigning identification information to the controlled object based on analysis of the non- verbal information]]
(Mo: Claims 12. The method of claim 1, wherein the user interface input is a voice input received via at least one microphone of the client device, and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text [first sentence], and performing natural language understanding on the text to generate the generic smart device control command [second sentence]): and
calling the controlled object by using the identification information on the controlled object included in the second sentence, and distributing the control command to the called controlled object (Mo: [0008] Each of the adapters can be provided by a corresponding party and, when executed by the assistant client device, can process generic smart device control commands to generate specific control commands that are each tailored, when locally transmitted [distributing to the object] to at least one corresponding smart device of the party, to be directly interpretable by the corresponding smart device to effectuate a state change at the corresponding smart device… The generic smart device control commands can conform to a schema of the automated assistant. For example, the generic smart device control command can be a structured command that defines an intent (e.g., turn on/off, dim, increase, decrease), defines a smart device (e.g., a unique identifier [identification information] of the smart device) … and Claim 12: The method of claim 1, wherein the user interface input is a voice input received via at least one microphone of the client device, and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text, and performing natural language understanding on the text to generate the generic smart device control command [second sentence] )


Foster teaches assigning identification information to the controlled object based on analysis of the non- verbal information (Foster Col 24  ll 39-66: Claims 15 …  computer-program mechanism embedded therein to control an object [controlled object], the computer-program mechanism including: instructions for identifying, by the wireless communication device, an intent gesture indicating an intent to engage with the object, wherein the object is located proximate to the wireless communication device; instructions for determining the object identified by the intent gesture [non-verbal information] based at least in part on a wireless ranging operation … instructions for assigning, by an application executing on the wireless communication device, a first transient identifier [assigning identification information] associated with engaging the wireless communication device with the object...); 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mo in view of Foster to assign identification information to the controlled object based on analysis of non-verbal information in order to control an object using gestures, as evidence by Foster (See Col 15 ll7-15)
Neither Mo nor Foster teach supplemented with the coreference by using the identification information on the controlled object.
Lange teaches supplemented with the coreference by using the identification information on the controlled object ([0061] In some implementations, an agent commands can be structured commands that identify an “intent” and values for one or more slots, where the “intent” and value(s) are generated based on the sub-query. For example, for a sub-query of “turn on couch light,” [controlled object] the intent of “turn on” may be paired with a value of “couch light” (or some other associated identifier of a particular light) [identification information] and a second slot can include an identifier of the user and/or client device so that the agent can determine who is making the request ([0077] In some implementations, the natural language processor 163 can additionally and/or alternatively include a coreference resolver (not depicted) configured to group, or “cluster,” references to the same entity based on one or more contextual cues. For example, the coreference resolver can be utilized to resolve the term “there” to “Hypothetical Café” in the natural language input “I liked Hypothetical Café last time we ate there)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mo and Foster in view of Lange to supplement with the coreference by using the identification information on the controlled object in order to group, or “cluster,” references to the same entity based on one or more contextual cues, as evidence by Lange (See [0077])
With respect to claims 2 and 12 Mo teaches wherein generating the first sentence comprises converting the verbal information into text, and generating a first sentence including a missing sentence component based on analysis of the text (Mo: Claims 12. The method of claim 1, wherein the user interface input is a voice input received via at least one microphone of the client device, and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text [first sentence], and performing natural language understanding on the text to generate the generic smart device control command [second sentence]).  

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 20200412566 A1), Foster (US 10912136 B2)   and Lange (US 20200342018 A1 ) as applied to claims 1 and 11 respectively in further  view of Jain (US-20140267008-A1), and Barathan (US-20200204673-A1).
With respect to claims 4 and 14, Mo, Foster and Lange do not teach wherein assigning the identification information to the controlled object comprises: obtaining skeleton information on the controlling subject from the non-verbal information including image information on a gesture of the controlling subject; specifying a direction indicated by the controlling subject, by using the skeleton information; determining a controlled object in the direction indicated by the controlling subject; and based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object.
Jain teaches wherein assigning the identification information to the controlled object comprises: 
obtaining skeleton information on the controlling subject from the non-verbal information including image information on a gesture of the controlling subject (Jain [0091] FIG. 16B depicts an example load control environment for programming a gesture-based control device to identify load control devices using vectors. As shown in FIG. 16B, the gesture-based control device 1614 may be programmed using one or more vectors to identify a load control device, such as the motorized window treatment 1608, and/or the device that it controls, such as the covering material 1610. The gesture-based control device 1614 may use the hand coordinates 1618 of the skeletal outline 1612 as a point of origin for the vector 1622. The points on the vector 1622 may be determined and followed to (e.g., extended to the location of) the motorized window treatment 1608.);   
([0011] The vector may point to the load control device, for example …); 
determining a controlled object in the direction indicated by the controlling subject and (Jain: [0091] FIG. 16B depicts an example load control environment for programming a gesture-based control device to identify load control devices using vectors. As shown in FIG. 16B, the gesture-based control device 1614 may be programmed using one or more vectors to identify a load control device, such as the motorized window treatment 1608, and/or the device that it controls, such as the covering material 1610. The gesture-based control device 1614 may use the hand coordinates 1618 of the skeletal outline 1612 as a point of origin for the vector 1622. The points on the vector 1622 may be determined and followed to (e.g., extended to the location of) the motorized window treatment 1608.); and 
[[based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object.]]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mo, Foster, Lange in view of Jain to in order to obtain skeleton information on the controlling subject from the non-verbal information including image information on a gesture of the controlling subject;  specify a direction indicated by the controlling subject, by using the skeleton information; determine a controlled object in the direction indicated by the controlling subject  in order to automatically associate control instructions with the identified load control device as evidenced by Jain (See [0076])

Barathan teaches based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object (Barathan: [0021] Another aspect of an embodiment is directed toward a method implemented by a user interface (UI) for enabling a user to wirelessly control one or more Internet of Things (IoT) devices [controlled object]in a home or office from a mobile device, comprising the steps of: a. configurating an IoT protocol to discover and identify IoT devices in the home or office and generate a visual identifier for each IoT device; b. implementing an Indoor Positioning System (IPS) protocol to generate a location for each IoT device when the mobile device is pointed toward each IoT device; c. applying an orientation sensor protocol configured to generate orientation sensor data of the mobile device as it points to each IoT device; d. generating and storing an IoT device profile for each IoT device one or more of IPS and orientation sensor data; e. executing filtering algorithm executable to collect real-time IPS and orientation sensor data and compare the data to the IoT device profile to generate a match [ previously stored feature points] for selecting one of the IoT devices for control options. The UI causes the mobile device to display the visual identifier and control options for the selected IoT device so that the user can control the IoT device through the mobile device [visual identification assigns the identification information]).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to substitute the teachings of Mo, Foster, Lange and Jain with Barathan’s teaching to match controlled device features with prestored data, which is a known technique in the area of speech processing in order to assign identification information to controlled devices (See KSR Int'l Co. v. Teleflex).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 20200412566 A1), Foster (US 10912136 B2)   and Lange (US 20200342018 A1 ) as applied to claims 1 and 11 respectively in further view of Liu (US-20170262061-A1) and Dand (US-10101885-B1)
With respect to claims 5 and 15, Mo teaches [[determining a controlled object based on one of the calculated distances]] corresponding to the coreference ([0077] In some implementations, the natural language processor 163 can additionally and/or alternatively include a coreference resolver (not depicted) configured to group, or “cluster,” references to the same entity based on one or more contextual cues. For example, the coreference resolver can be utilized to resolve the term “there” to “Hypothetical Café” in the natural language input “I liked Hypothetical Café last time we ate there)

Liu teaches wherein assigning the identification information to the controlled object comprises: calculating distances from the controlling subject to each of controlled objects, by using, as the non-verbal information, image information including the controlled objects and the controlling subject (Liu: [0093] In an embodiment of the disclosure, the gesture recognition control device is able to recognize a device to be manipulated within a visual range of the gesture recognition control device, so as to recognize a direction of an acquired gesture, or a gesture intention of the acquired gesture…In an implementation, the gesture recognition control device rotates in a three-dimensional space to acquire an image by using a camera or infrared distance measurement [calculating distance], and analyzes and searches a predefined tag graph in the acquired image to perform analysis. Here, the predefined tag graph may be an image, or a graph pre-stored in the gesture recognition control device, and may be also a received image or a graph sent by a gesture recognition device in the device [non-verbal information] to be manipulated. After analyzing the tag graph, the gesture recognition control device recognizes a tag (such as a two-dimensional code, or a text identifying an address, a name and a space position of a device), measures the position of the device to be manipulated [controlled object] corresponding to the tag, and stores the position and an identifier of the device [assign identifying information] to be manipulated.); 
([0093] In an embodiment of the disclosure, the gesture recognition control device is able to recognize a device [controlled object] to be manipulated within a visual range of the gesture recognition control device, so as to recognize a direction of an acquired gesture, or a gesture intention of the acquired gesture…In an implementation, the gesture recognition control device rotates in a three-dimensional space to acquire an image by using a camera or infrared distance measurement [calculating distance]); and 
[[based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object]]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mo, Foster, Lange in in view of Liu  to assign the identification information to the controlled object comprises: calculating distances from the controlling subject to each of controlled objects, by using, as the non-verbal information, image information including the controlled objects and the controlling subject; determining a controlled object based on one of the calculated distances [[corresponding to the coreference]]; and based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object, in order to provide gesture recognition methods and devices so that a device without a gesture recognition as evidenced by Liu  (Liu [0010]).
Mo, Foster, Lange and Liu do not teach based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object
Dand teaches based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected object to the determined controlled object (Dand: Col 2 ll 67-Col3 ll 26: For example, digital geometry analysis involves creating a discrete set of points from an object, such as a skeleton, while maintaining the digital topology (important topological properties such as boundaries, connectedness, or color patterns) of the object. In this method, the discrete data set for the object can be compared to known discrete data sets in order to determine a match and identify the object… An object identifier may then be presented along with the object for easier object identification. This will be described in greater detail with relation to FIG. 6 below. In at least some of the embodiments of this disclosure, an image fingerprint may be created using at least the identified image object data.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mo, Foster, Lange and Liu in in view of Dand  to, based on a result of comparing a feature point of the determined controlled object with previously stored feature points of objects, selecting an object having a feature point corresponding to the feature point of the determined controlled object, and assigning identification information on the selected .

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 20200412566 A1), Foster (US 10912136 B2)   and Lange (US 20200342018 A1 ) as applied to claims 1 and 11 respectively in further view of Kumar (US-20200058300-A1)
With respect to claims 6 and 16 Mo, Foster and Lange do not teach wherein assigning the identification information to the controlled object comprises: extracting a control command previously distributed by the controlling subject; determining whether the previously distributed control command and the control command included in the first sentence are for the same controlled object; and assigning the identification information on the controlled object included in the previously distributed control command as the identification information on the controlled object included in the first sentence, based on a result of determining that the two control commands are for the same controlled object.
Kumar teaches wherein assigning the identification information to the controlled object comprises: extracting a control command previously distributed by the controlling subject (Kumar: Claim 33. The method of claim 31, further comprising: determining a device identifier associated with the first user command, wherein the system interaction history data represents a plurality of previous user commands associated with the device identifier.); 
determining whether the previously distributed control command and the control command included in the first sentence are for the same controlled object (Kumar: Claim 33. The method of claim 31, further comprising: determining a device identifier associated with the first user command, wherein the system interaction history data represents a plurality of previous user commands associated with the device identifier.); and 
assigning the identification information on the controlled object included in the previously distributed control command as the identification information on the controlled object included in the first sentence, based on a result of determining that the two control commands are for the same controlled object (Claim 22. The system of claim 21, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a user identifier associated with the first user command, wherein the system interaction history data represents a plurality of previous user commands associated with the user identifier.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mo, Foster, Lange in in view of Kuman  prior to extract a control command previously distributed by the controlling subject; determine whether the previously distributed control command and the control command included in the first sentence are for the same controlled object; and assigning the identification information on the controlled object included in the previously distributed control command as the identification information on the controlled object included in the first sentence, based on a result of determining that the two control commands are for the same controlled object in order to increase the likelihood determined on the nature of the user input, as evidenced by Kumar  (Kumar [0019])
Allowable Subject Matter
Claims 3, 7, 8, 9, 10, 13, 17, 18, 19, 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims  3 & 13 recite “wherein generating the second sentence comprises generating a second sentence supplemented with the missing sentence component by using a group of control commands in text form indicating possible functions of the controlled object in a current state of the controlled object as known from the identification information on the controlled object” The closest teaching is from Lauren (US 20170315519 A1) which teaches [0054] A” system having such functionality: (i) reduces the need for device-specific remote control devices; (ii) enables intuitive operative commands for these controllable devices; (iii) discovers the locations/identities of controllable devices automatically; and (iv) generates multiple commands for simultaneous control of multiple controllable aspects of a given controllable device (e.g., for control of channel, volume, etc. for a television) as well as for operation of multiple controllable devices contemporaneously with one another. Methods of utilizing the aforementioned detection systems are also disclosed”. Lauren or other references cited in this office action do not teach identification of devices.
Claims  7 and 17 recite “further comprising: prior to distributing the control command, retrieving whether the same control command as the control command included in the second sentence is present among previously stored control commands, based on a result of comparing the control command included in the second sentence with the previously stored control commands; transmitting the second sentence together with a natural language processing request signal to an external natural language processor, based on the absence of the same control command as the control command included in the second sentence among the previously stored control commands; and receiving a 
Claims  9 and 19 recite “further comprising: after generating the second sentence, identifying the controlling subject based on a feature point extracted using, as the non-verbal information, image information including the controlling subject; based on a result of comparing a feature point of the controlling subject with previously stored feature points of users, selecting a user having a feature point corresponding to the feature point of the controlling subject, and assigning identification information on the selected user to the controlling subject; retrieving whether, as the non-verbal information, historical activity information regarding the controlling subject having controlled the controlled object is present; and  47Docket 3130-3304 generating, based on the presence of the historical activity information, from the historical activity information, a third sentence including a control command preferred by the controlling subject in relation to the controlled object and the identification information on the controlling subject.” The closest teaching is from Ni (US 20190361575 A1) which teaches ([0091] In yet other implementations, a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/A.N.P./Examiner, Art Unit 2657
/DANIEL C WASHBURN/               Supervisory Patent Examiner, Art Unit 2657